Citation Nr: 0616786	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to higher initial rating for bilateral hearing loss, 
evaluated as noncompensable prior to November 10, 2003 and 10 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
REMAND

The veteran had active service from January 1950 until January 
1954.  He has appealed the initial rating assigned for his 
service connected hearing loss following a grant of service 
connection.  He last underwent VA audiology examination in 2003.  
He testified in March 2005 that his wife observed a noticeable 
decline in his hearing since his last VA examination and, in 
March 2005, he submitted a new hearing test provided by a private 
audiologist.  A current examination is necessary to determine the 
current level of disability of the service connected bilateral 
hearing loss.  VAOPGCPREC 11-95 (Apr. 7, 1995.

Further, the record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  Notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The notice 
requirement is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (Ct. Vet. App. Mar. 3, 2006). 

In April and July 2003, the RO notified the veteran what evidence 
was necessary to establish his claim for service connection.  
However, the veteran has now filed a notice of disagreement with 
the initial rating assigned to his disability.  He has not 
received sufficient notice as to the criteria by which his 
disability is rated.  Thus, this case must be remanded to afford 
the veteran adequate notice regarding the rating criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to establish an 
initial disability rating and effective date for 
the claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  .

2.  The veteran should be scheduled for an 
audiological examination in order to determine 
the current level of disability of his bilateral 
hearing loss.  The claims folder must be made 
available to the examiner.  The examiner should 
describe the medical findings of record 
pertaining to the bilateral ear disability. 

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).

_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


